PER CURIAM:
Cornelius Tucker, Jr., is currently a state inmate, but at the end of his state sentence, he will be turned over to federal authorities, pursuant to 18 U.S.C. § 4243(a) (2000). Tucker filed this 28 U.S.C. § 2241 (2000) petition for habeas corpus relief against the United States, challenging the district court’s decision to delay a hearing under 18 U.S.C. § 4243(c) (2000) until Tucker’s release from state custody. As the judge below noted, the district court’s decision to so delay the § 4243(c) hearing was affirmed by this court in United States v. Tucker, 153 Fed. Appx. 173 (4th Cir.2005) (No. 05-4336). Nothing has changed in the interim to affect that decision. Therefore, the district court properly dismissed Tucker’s petition, and we affirm that decision. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED